 



Exhibit 10(t)
Second Amendment to
Master Accounts Receivable Purchase Agreement
     This Second Amendment to Master Accounts Receivable Purchase Agreement
(herein, the “Amendment”) is entered into as of November 30, 2007, among LaSalle
Bank National Association (the “Bank”), The Scotts Company LLC (the “Company”)
and The Scotts Miracle-Gro Company (the “Parent”).
Preliminary Statements
     A. Reference is hereby made to that certain Master Accounts Receivable
Purchase Agreement dated as of April 11, 2007 (as amended, the “Purchase
Agreement”), among the Company, the Parent and the Bank.
     B. The Company has requested that the Bank amend the definition of
“Agreement Amount” and certain other provisions set forth in the Purchase
Agreement, and the Bank is willing to do so under the terms and conditions set
forth in this Amendment.
     C. Capitalized terms used but not otherwise defined herein shall have the
same meaning herein as in the Purchase Agreement.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendment to Purchase Agreement.
     Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Purchase Agreement shall be and hereby is amended as
follows:
     1.1. The defined term “Agreement Amount” appearing in Section 1 of the
Purchase Agreement shall be amended and restated in its entirety to read as
follows:
     “Agreement Amount” means the maximum aggregate Funded Amounts of all
Purchased Receivables as set forth below during the relevant time periods, as
such amount may be reduced from time to time pursuant to the terms of
Section 4.3(d) hereof:

          Period   Amount
12/1/07—1/8/08
  $ 10,000,000  
 
       
1/9/08—1/22/08
  $ 20,000,000  
 
       
1/23/08—2/5/08
  $ 40,000,000  
 
       
2/6/08—2/19/08
  $ 95,000,000  
 
       
2/20/08—3/4/08
  $ 130,000,000  

 



--------------------------------------------------------------------------------



 



          Period   Amount
3/5/08—3/18/08
  $ 170,000,000  
 
       
3/19/08—4/1/08
  $ 250,000,000  
 
       
4/2/08—4/10/08
  $ 300,000,000  

     1.2. Section 4.3(d) of the Purchase Agreement shall be amended by deleting
the term “month(s)” appearing therein and replacing it with the term
“period(s)”.
Section 2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     2.1. The Company, the Parent and the Bank shall have executed and delivered
this Amendment.
     2.2. The Bank shall have received copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Amendment and the other documents referred to
above to the extent the Bank or its counsel may reasonably request.
Section 3. Representations.
     In order to induce the Bank to execute and deliver this Amendment, the
Company hereby represents to the Bank that as of the date hereof, the
representations and warranties set forth in the Purchase Agreement are and shall
be and remain true and correct and the Company is in compliance with the terms
and conditions of the Purchase Agreement and no Termination Event or event
which, with notice or lapse of time or both, would constitute a Termination
Event thereunder exists or shall result after giving effect to this Amendment.
Section 4. Miscellaneous.
     4.1. Except as specifically amended herein, the Purchase Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Purchase Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to any of the foregoing, any reference in any of such items to the Purchase
Agreement being sufficient to refer to the Purchase Agreement as amended hereby.
     4.2. The Company agrees to pay on demand all costs and expenses of or
incurred by the Bank in connection with the negotiation, preparation, execution
and delivery of this Amendment and the other instruments and documents to be
executed and delivered in connection herewith, including the reasonable fees and
expenses of counsel for the Bank.

-2-



--------------------------------------------------------------------------------



 



     4.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of New York.
[Signature Page to Follow]

-3-



--------------------------------------------------------------------------------



 



     This Second Amendment to Purchase Agreement is entered into as of the date
and year first above written.

                      The Scotts Company LLC      
 
  By            
 
    Name
Title   /s/ Scott M. Haefke
 
VP, Treasurer
 
    
 
                    The Scotts Miracle-Gro Company    
 
               
 
  By            
 
      Name
Title   /s/ David C. Evans
 
CFO
 
    
 
               
Accepted and agreed to.
               
 
                    LaSalle Bank National Association    
 
               
 
  By            
 
      Name   /s/ David L. Catherall                  
 
      Title   Senior Vice President              

S-1